DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 08/15/2022.
Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14, third line recites “the switch condition”, which should be -- the switch condition report-- because in this way was previously presented this term in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7 and 17-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Baraszu et al. (US 9,506,992), hereinafter Baraszu.
Regarding claim 1, Baraszu discloses (see figures 1-5) a system (figure 1) for monitoring a condition of a switch (figure 1, part 108 or 110)(column 1; lines 7-13; the systems and methods of the present disclosure provide for determination of a state of health relating to a weld state of a high-voltage contactor using actuator current and voltage measurement characteristics), the system (figure 1) comprising: a switch condition monitor unit (figure 1, part switch condition monitor unit generated by 112, 114 and 106) configured to: determine  (figure 2, part 200) a plurality of measurements of impedance (figure 1, part switch condition monitor unit generated by 112, 114 and 106; through the data obtained with the voltage and current sensors in real-time, the impedance is calculated based on the division of voltage across the contactor and current across the contactor) of the switch  (figure 1, part 108 or 110) over time (columns 5 and 6, lines 49-67 and 1-34; The method 200 may comprise one or more data acquisition steps 202 (e.g., real-time data acquisition steps) and/or one or more weld state determination steps 204… At 212, one or more sensors may be used to measure data relating to the contactor. For example, in some embodiments, contactor control line current and/or voltage may be measured over a particular period of time (e.g., 1 ms). Data measured at 212 may be stored at 214 (e.g., stored in one or more data buffers and/or the like)… At 222, the communicated measurement data (e.g., current and/or voltage data) may be received. At 224, a resistance across the contactor may be determined based on the measurement data (e.g., by dividing measured steady state voltage across the contactor, Vss, by a measured steady state current across the contactor, Iss)), the plurality of measurements of impedance (figure 1, part switch condition monitor unit generated by 112, 114 and 106; through the data obtained with the voltage and current sensors in real-time, the impedance is calculated based on the division of voltage across the contactor and current across the contactor) comprising a first impedance measurement determined at a first point in time (figure 1, part first impedance measurement of switch 108 or 110 at first time of operation [when the switch condition should be ideal with unwelded contactor]) and a second impedance measurement determined at a second point in time (figure 1, part second impedance measurement of switch 108 or 110 at second time after pass some time of operation) that is later than the first point in time (figure 1, part first time of operation [when the switch condition should be ideal with unwelded contactor]), each of the first (figure 1, part first impedance measurement of switch 108 or 110 at first time of operation [when the switch condition should be ideal with unwelded contactor]) and second impedance measurements  (figure 1, part second impedance measurement of switch 108 or 110 at second time after pass some time of operation) being based on a respective combination of voltage and current (figure 1, parts 112 and 114; through the data obtained with the voltage and current sensors in real-time, the impedance is calculated based on the division of voltage across the contactor and current across the contactor) (column 6, lines 27-34; At 222, the communicated measurement data (e.g., current and/or voltage data) may be received. At 224, a resistance across the contactor may be determined based on the measurement data (e.g., by dividing measured steady state voltage across the contactor, Vss, by a measured steady state current across the contactor, Iss)); compute a difference (figure 2, part 236) between the second impedance measurement (figure 1, part second impedance measurement of switch 108 or 110 at second time after pass some time of operation) and a value (figure 2, part 236; the difference generated between of the impedance calculated at 222 [at second time after pass some time of operation] with the calibrated and/or learned value from a reference unwelded contactor [at first time of operation when the switch condition should be ideal with unwelded contactor])(columns 6 and 7; lines 55-67 and 1-2; At 236, the characteristics identified at 230 and 232 may be compared to calibrated characteristics associated with a reference contactor. That is, the maximum derivative of the actuator current may be compared to a calibrated and/or learned value from a reference unwelded contactor… at least some of these comparisons may be performed as a function of temperature and/or resistance of the contactor) derived from the first impedance measurement (figure 1, part first impedance measurement of switch 108 or 110 at first time of operation [when the switch condition should be ideal with unwelded contactor]; the calibrated and/or learned value from a reference unwelded contactor is derived from first impedance measurement of switch 108 or 110 at first time of operation because at fist time of operation the condition of the impedance is the same as unwelded contactor); and based at least in part on computing the difference (figure 2, part 236) between the second impedance measurement  (figure 1, part second impedance measurement of switch 108 or 110 at second time after pass some time of operation)  and the value (figure 2, part 236; the difference generated between of the impedance calculated at 222[at second time after time of operation] with the calibrated and/or learned value from a reference unwelded contactor [at first time of operation when the switch condition should be ideal with unwelded contactor]) derived from the first impedance measurement (figure 1, part first impedance measurement of switch 108 or 110 at first time of operation [when the switch condition should be ideal with unwelded contactor]), monitor and determine (figure 1, part switch condition monitor unit generated by 112, 114 and 106) a fault condition (figure 2, part 240-250; determine a fault condition generated when is welded or partially welded) (column 2; lines 22-37; Further embodiments may include implementing a protective action in response to a determined weld state (e.g., providing a notification to an operator of the vehicle of the determined weld state, operating the vehicle in a limited operating mode based on the determined weld state, etc.)) associated with the switch (figure 1, part 108 or 110; determine a fault condition generated when is welded or partially welded)(column 7; lines 30-46; a determination may be made at 240 whether the measure of closeness exceeds a first threshold associated with a welded contactor. If so, the contactor weld state may be determined to be unwelded at 244. A determination may be made at 242 whether the measure of closeness is between the first threshold and a second lower threshold. If so, the contactor weld state may be determined to be partially welded at 246. Otherwise, if the measure of closeness is below the second threshold, the contactor weld state may be determined to be fully welded at 248. While the above description and the illustrated method 200 utilize two comparison thresholds and three contactor weld states, it will be appreciated that any number of comparison thresholds and/or weld states (e.g., a plurality of partially welded states having various degrees) may be utilized in connection the disclosed systems and methods. The method 200 may proceed to terminate at 250).
Regarding claim 2, Baraszu discloses everything claimed as applied above (see claim 1). Further, Baraszu discloses (see figures 1-5) at least some of the plurality of measurements of impedance (figure 1, part switch condition monitor unit generated by 112, 114 and 106; through the data obtained with the voltage and current sensors in real-time, the impedance is calculated based on the division of voltage across the contactor and current across the contactor) are determined while the switch (figure 1, part 108 or 110) is in a conducting state (column 3; lines 34-50; Systems and methods disclosed herein may be utilized in connection with determining a weld state of a contactor (e.g., welded, unwelded, partially welded, etc.) by measuring characteristics of a contactor actuator coil current and/or voltage during contactor actuation (e.g., closure and/or opening) and comparing such characteristics to that of an unwelded reference contactor (e.g., a normally operating contactor)), the switch condition monitor unit (figure 1, part switch condition monitor unit generated by 112, 114 and 106) being configured to receive inputs (figure 1, part through voltage and current sensors at 112 and 114) associated with the switch (figure 1, part 108 or 110) while the switch is in the conducting state (figure 1, part 108 or 110; at conducting state) and while the switch is in a non-conducting state (figure 1, part 108 or 110; at non-conducting state) (column 3; lines 34-50).
Regarding claim 3, Baraszu discloses everything claimed as applied above (see claim 2). Further, Baraszu discloses (see figures 1-5) the switch condition monitor unit (figure 1, part switch condition monitor unit generated by 112, 114 and 106) is configured to monitor (figure 1, part through voltage and current sensors at 112 and 114) the condition of the switch (figure 1, part 108 or 110) (column 1; lines 7-13; the systems and methods of the present disclosure provide for determination of a state of health relating to a weld state of a high-voltage contactor using actuator current and voltage measurement characteristics) by comparing (figure 2, part 236) at least one of the plurality of measurements of conducting state impedance (figure 2, part the impedance calculated at 222) against a reference impedance (figure 2, part 236; the difference generated between of the impedance calculated at 222 with the calibrated and/or learned value from a reference unwelded contactor [reference impedance]) (columns 6 and 7; lines 55-67 and 1-2; At 236, the characteristics identified at 230 and 232 may be compared to calibrated characteristics associated with a reference contactor. That is, the maximum derivative of the actuator current may be compared to a calibrated and/or learned value from a reference unwelded contactor… at least some of these comparisons may be performed as a function of temperature and/or resistance of the contactor).
Regarding claim 6, Baraszu discloses everything claimed as applied above (see claim 3). Further, Baraszu discloses (see figures 1-5) the switch condition monitor unit (figure 1, part switch condition monitor unit generated by 112, 114 and 106) is further configured to: generate a switch fault alert (column 2; lines 22-37; Further embodiments may include implementing a protective action in response to a determined weld state (e.g., providing a notification to an operator of the vehicle of the determined weld state, operating the vehicle in a limited operating mode based on the determined weld state, etc.)), in response to a difference (figure 2, part 236) between the at least one of the plurality of measurements (figure 2, part the impedance calculated at 222) of conducting state impedance (figure 1, part 108 or 110; at conducting state) (column 3; lines 34-50; Systems and methods disclosed herein may be utilized in connection with determining a weld state of a contactor (e.g., welded, unwelded, partially welded, etc.) by measuring characteristics of a contactor actuator coil current and/or voltage during contactor actuation (e.g., closure and/or opening) and comparing such characteristics to that of an unwelded reference contactor (e.g., a normally operating contactor)) and the reference impedance  (figure 2, part 236; the difference generated between of the impedance calculated at 222 with the calibrated and/or learned value from a reference unwelded contactor [reference impedance]) (columns 6 and 7; lines 55-67 and 1-2; At 236, the characteristics identified at 230 and 232 may be compared to calibrated characteristics associated with a reference contactor. That is, the maximum derivative of the actuator current may be compared to a calibrated and/or learned value from a reference unwelded contactor… at least some of these comparisons may be performed as a function of temperature and/or resistance of the contactor) being greater than a fault threshold (figure 2, parts 240-250) (column 7; lines 25-46; a determination may be made at 240 whether the measure of closeness exceeds a first threshold associated with a welded contactor. If so, the contactor weld state may be determined to be unwelded at 244. A determination may be made at 242 whether the measure of closeness is between the first threshold and a second lower threshold. If so, the contactor weld state may be determined to be partially welded at 246. Otherwise, if the measure of closeness is below the second threshold, the contactor weld state may be determined to be fully welded at 248).
Regarding claim 7, Baraszu discloses everything claimed as applied above (see claim 1). Further, Baraszu discloses (see figures 1-5) the switch (figure 1, part 108 or 110) is a high voltage switch (column 4; lines 56-64; the primary and secondary contactors 108, 110 may comprise one or more solenoid driven switches) that is rated to withstand a high voltage (figure 1, part 108 or 110)(column 5; lines 50; a high-voltage contactor) when the switch is in a non-conducting state  (figure 1, part 108 or 110; at non-conducting state) (column 3; lines 34-50; Systems and methods disclosed herein may be utilized in connection with determining a weld state of a contactor (e.g., welded, unwelded, partially welded, etc.) by measuring characteristics of a contactor actuator coil current and/or voltage during contactor actuation (e.g., closure and/or opening) and comparing such characteristics to that of an unwelded reference contactor (e.g., a normally operating contactor)), and wherein the switch condition monitor unit (figure 1, part switch condition monitor unit generated by 112, 114 and 106)  is configured to determine   (figure 2, part 200) the plurality of measurements of impedance (figure 1, part switch condition monitor unit generated by 112, 114 and 106; through the data obtained with the voltage and current sensors in real-time, the impedance is calculated based on the division of voltage across the contactor and current across the contactor) of the switch (figure 1, part 108 or 110) (columns 5 and 6, lines 49-67 and 1-34) by: determining a plurality of measures of voltage across the switch (figure 1, part measures of voltage through voltage sensors 112 and 114 at 108 or 110) and a corresponding plurality of measures of current passing through the switch (figure 1, part measures of current through voltage sensors 112 and 114 at 108 or 110); and determining the plurality of measurements of impedance (figure 1, part switch condition monitor unit generated by 112, 114 and 106; through the data obtained with the voltage and current sensors in real-time, the impedance is calculated based on the division of voltage across the contactor and current across the contactor) of the switch (figure 1, part 108 or 110) based on the plurality of measures of voltage across the switch (figure 1, part measures of voltage through voltage sensors 112 and 114 at 108 or 110) and corresponding plurality of measures of current passing through the switch (figure 1, part measures of current through voltage sensors 112 and 114 at 108 or 110) (columns 5 and 6, lines 49-67 and 1-34; The method 200 may comprise one or more data acquisition steps 202 (e.g., real-time data acquisition steps) and/or one or more weld state determination steps 204… At 212, one or more sensors may be used to measure data relating to the contactor. For example, in some embodiments, contactor control line current and/or voltage may be measured over a particular period of time (e.g., 1 ms). Data measured at 212 may be stored at 214 (e.g., stored in one or more data buffers and/or the like)… At 222, the communicated measurement data (e.g., current and/or voltage data) may be received. At 224, a resistance across the contactor may be determined based on the measurement data (e.g., by dividing measured steady state voltage across the contactor, Vss, by a measured steady state current across the contactor, Iss)).
Regarding claim 17, Baraszu discloses everything claimed as applied above (see claim 1). Further, Baraszu discloses (see figures 1-5) the switch condition monitor unit (figure 1, part switch condition monitor unit generated by 112, 114 and 106) is further configured to store (column 6; lines 7-13; Data measured at 212 may be stored at 214 (e.g., stored in one or more data buffers and/or the like)) the plurality of measurements of impedance (figure 1, part switch condition monitor unit generated by 112, 114 and 106; through the data obtained with the voltage and current sensors in real-time, the impedance is calculated based on the division of voltage across the contactor and current across the contactor) in a memory (figure 5, parts 504 and 510)(columns 9 and 10; lines 11-67 and 1-11; random access memory (“RAM”) 504… Computer-readable storage medium 510 may store other data or information as desired).
Regarding claim 18, Baraszu discloses everything claimed as applied above (see claim 1). Further, Baraszu discloses (see figures 1-5) a high voltage circuit (figure 1) (column 1; lines 7-13; This disclosure relates to systems and methods for detecting a state of health of a high-voltage contactor in a battery system. More specifically, but not exclusively, the systems and methods of the present disclosure provide for determination of a state of health relating to a weld state of a high-voltage contactor using actuator current and voltage measurement characteristics) comprising: a high voltage power source (figure 1, part 102); a load (figure 1, part 104) for receiving power from the high voltage power source (figure 1, part 102); and a high voltage switch (figure 1, parts 108 and 110) arranged to couple the high voltage power source  (figure 1, part 102) to the load (figure 1, part 104) when in a conducting switch state (figure 1, parts 108 and 110; at conducting switch state) and decouple the high voltage power source (figure 1, part 102) from the load (figure 1, part 104) when in a non- conducting switch state (figure 1, parts 108 and 110; at non-conducting switch state); and wherein the switch condition monitor unit (figure 1, part switch condition monitor unit generated by 112, 114 and 106)  is coupled to the high voltage switch (figure 1, parts 108 and 110)  and configured to monitor the condition of the high voltage switch (figure 1, parts 108 and 110)(columns 4 and 5; lines 20-67 and 1-48; ESS 102 configured to provide electrical power to certain components of the vehicle 100. For example, the ESS 102 may be configured to provide power to electric drivetrain components 104 of the vehicle 100. In certain embodiments, the drivetrain components 104 may comprise one or more electric motors such as, for example, one or more permanent magnet synchronous motors (“PMSMs”), induction motors, permanent magnet synchronous reluctance motors, switched reluctance motors, asynchronous motors, and/or any other types of suitable electric motor… he ESS 102 may include one or more battery packs and/or battery cells (not shown) suitably sized to provide electrical power to vehicle systems utilizing any suitable battery technology or combination thereof).
Regarding claim 19, claim 1 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 20, claim 1 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baraszu et al. (US 9,506,992), hereinafter Baraszu, in view of Delbaere et al. (US 2013/0103334), hereinafter Delbaere.
Regarding claim 4, Baraszu discloses everything claimed as applied above (see claim 3). Further, Baraszu discloses (see figures 1-5) the reference impedance (figure 2, part 236; the difference generated between of the impedance calculated at 222 with the calibrated and/or learned value from a reference unwelded contactor [reference impedance]) (columns 6 and 7; lines 55-67 and 1-2; At 236, the characteristics identified at 230 and 232 may be compared to calibrated characteristics associated with a reference contactor. That is, the maximum derivative of the actuator current may be compared to a calibrated and/or learned value from a reference unwelded contactor… at least some of these comparisons may be performed as a function of temperature and/or resistance of the contactor) and measurement (figure 1, part switch condition monitor unit generated by 112, 114 and 106; through the data obtained with the voltage and current sensors in real-time, the impedance is calculated based on the division of voltage across the contactor and current across the contactor) of conducting state impedance of the switch (figure 1, part 108 or 110; at conducting state) (column 3; lines 34-50; Systems and methods disclosed herein may be utilized in connection with determining a weld state of a contactor (e.g., welded, unwelded, partially welded, etc.) by measuring characteristics of a contactor actuator coil current and/or voltage during contactor actuation (e.g., closure and/or opening) and comparing such characteristics to that of an unwelded reference contactor (e.g., a normally operating contactor)). However, Baraszu does not expressly disclose the reference impedance is based on at least one earlier measurement of conducting state impedance of the switch.
Delbaere teaches (see figures 1-11) at least one earlier measurement (figure 2, part 2) of conducting state of the switch (figure 2, part 21)(paragraphs [0070] and [0071]; in order to render use of the specific values less sensitive to the parameters that are able to disturb measurement, a sliding average of the specific values recorded on a set number of previous consecutive operations can advantageously be made. Each specific value recorded and averaged on a set number of previous consecutive operations is thus then compared with the defined threshold values by means of the reference values. The position of the specific value relatively to the new and worn threshold values gives the information on the state of operation. Then, for each specific value recorded on a set number of previous consecutive operations, it is possible to calculate its sliding range, corresponding to the difference between the maximum value and the minimum value recorded on the previous operations. An abnormal operating state is diagnosed when the sliding range is greater than the maximum dispersion defined by the reference values, for each specific value).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the reference impedance of Baraszu with the earlier measurement features as taught by Delbaere and obtain the reference impedance is based on at least one earlier measurement of conducting state impedance of the switch, because it reduces disturb in measurements in order to obtain more efficient and accurate state detection (paragraph [0071]). 
Regarding claim 5, Baraszu discloses everything claimed as applied above (see claim 1). Further, Baraszu discloses (see figures 1-5) the value (figure 2, part 236; the difference generated between of the impedance calculated at 222 [at second time after pass some time of operation] with the calibrated and/or learned value from a reference unwelded contactor [at first time of operation when the switch condition should be ideal with unwelded contactor]) derived from the first impedance measurement (figure 1, part first impedance measurement of switch 108 or 110 at first time of operation [when the switch condition should be ideal with unwelded contactor]; the calibrated and/or learned value from a reference unwelded contactor is derived from first impedance measurement of switch 108 or 110 at first time of operation because at fist time of operation the condition of the impedance is the same as unwelded contactor) and measurements (figure 1, part switch condition monitor unit generated by 112, 114 and 106; through the data obtained with the voltage and current sensors in real-time, the impedance is calculated based on the division of voltage across the contactor and current across the contactor) of conducting state impedance of the switch (figure 1, part 108 or 110; at conducting state) (column 3; lines 34-50; Systems and methods disclosed herein may be utilized in connection with determining a weld state of a contactor (e.g., welded, unwelded, partially welded, etc.) by measuring characteristics of a contactor actuator coil current and/or voltage during contactor actuation (e.g., closure and/or opening) and comparing such characteristics to that of an unwelded reference contactor (e.g., a normally operating contactor)). However, Baraszu does not expressly disclose an average of two or more earlier measurements.
Delbaere teaches (see figures 1-11) an average of two or more earlier measurements (figure 2, part 2) of conducting state of the switch (figure 2, part 21)(paragraphs [0070] and [0071]; in order to render use of the specific values less sensitive to the parameters that are able to disturb measurement, a sliding average of the specific values recorded on a set number of previous consecutive operations can advantageously be made. Each specific value recorded and averaged on a set number of previous consecutive operations is thus then compared with the defined threshold values by means of the reference values. The position of the specific value relatively to the new and worn threshold values gives the information on the state of operation. Then, for each specific value recorded on a set number of previous consecutive operations, it is possible to calculate its sliding range, corresponding to the difference between the maximum value and the minimum value recorded on the previous operations. An abnormal operating state is diagnosed when the sliding range is greater than the maximum dispersion defined by the reference values, for each specific value).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the value of Baraszu with the average of measurements features as taught by Delbaere and obtain the value derived from the first impedance measurement comprises an average of two or more earlier measurements of conducting state impedance of the switch, because it reduces disturb in measurements in order to obtain more efficient and accurate state detection (paragraph [0071]). 
Claims 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baraszu et al. (US 9,506,992), hereinafter Baraszu, in view of Abdel-Moneim (EP 2317527; English translation), hereinafter Abdel.
Regarding claim 8, Baraszu discloses everything claimed as applied above (see claim 7). Further, Baraszu discloses (see figures 1-5) the switch condition monitor unit (figure 1, part switch condition monitor unit generated by 112, 114 and 106) is configured to determine the plurality of measures of voltage (figure 1, part through voltage sensor at 112 and 114) across the switch  (figure 1, part 108 or 110) (columns 5 and 6, lines 49-67 and 1-34; The method 200 may comprise one or more data acquisition steps 202 (e.g., real-time data acquisition steps) and/or one or more weld state determination steps 204… At 212, one or more sensors may be used to measure data relating to the contactor. For example, in some embodiments, contactor control line current and/or voltage may be measured over a particular period of time (e.g., 1 ms). Data measured at 212 may be stored at 214 (e.g., stored in one or more data buffers and/or the like)). However, Baraszu does not expressly disclose a voltage divider unit for coupling to the switch, wherein the voltage divider unit is configured to produce a voltage measurement signal that is dependent on, but smaller in magnitude than, the voltage across the switch, wherein the switch condition monitor unit is coupled to the voltage divider unit and configured to determine the plurality of measures of voltage across the switch based at least in part on the voltage measurement signal.
Abdel teaches (see figures 1-5) a voltage divider unit (figure 3, part voltage divider unit generated by R9/R10 and R7/R8) for coupling to the switch (figure 1, part switch between VA and VB), wherein the voltage divider unit (figure 3, part voltage divider unit generated by R9/R10 and R7/R8) is configured to produce a voltage measurement signal (figure 3, part voltage measurement signal at E+/E-) that is dependent on, but smaller in magnitude than, the voltage across the switch (figure 1, part voltage across the switch between VA and VB), wherein the switch condition monitor unit (figure 1, part switch condition monitor unit connected to the left [VA] and right [VB] terminals of switch) (figure 3, part switch condition monitor unit generated by AO and BF6) is coupled to the voltage divider unit (figure 3, part voltage divider unit generated by R9/R10 and R7/R8) and configured to determine the plurality of measures of voltage across the switch (figure 1, part voltage across the switch between VA and VB) based at least in part on the voltage measurement signal (figure 3, part voltage measurement signal at E+/E-).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switch condition monitor unit of Baraszu with the divider features as taught by Abdel, because it provides more efficient diagnostic system in order to obtain more protection for the switch (paragraph [0001]). 
Regarding claim 13, Baraszu and Abdel teach everything claimed as applied above (see claim 14). Further, Baraszu discloses (see figures 1-5) the switch condition (figure 1, part switch condition monitor unit generated by 112, 114 and 106) is presented to an entity (column 2; lines 22-37; Further embodiments may include implementing a protective action in response to a determined weld state (e.g., providing a notification to an operator of the vehicle of the determined weld state, operating the vehicle in a limited operating mode based on the determined weld state, etc.)). However, Baraszu does not expressly disclose report.
Abdel teaches (see figures 1-5) the switch condition report (figure 4, part last data report [Statut Diagnostique]) is presented to an entity (paragraph [0046]; First the general status of the switch is indicated. Each time a function exceeds the predefined threshold with which the function is compared, a faulty status indication is generated (NOK), otherwise the status indicates OK. In addition, the processing unit makes it possible to define what type of malfunction has occurred when the status is faulty (NOK). Thus for example, in the first case occurring along the time axis, the malfunction is linked to a broken switch in open circuit insofar as the contact impedance and the contact voltage are both higher than the predefined thresholds. In the second case, the malfunction of the switch is linked to an overload detected via the load current exceeding the predefined current threshold. Finally, in the third case, the malfunction is linked to an impedance fault insofar as only the contact impedance exceeds the predefined threshold value).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switch condition monitor unit of Baraszu with the report features as taught by Abdel, because it provides more efficient diagnostic system in order to obtain more protection for the switch (paragraph [0001]). 
Regarding claim 14, Baraszu discloses everything claimed as applied above (see claim 1). Further, Baraszu discloses (see figures 1-5) the switch condition monitor (figure 1, part switch condition monitor unit generated by 112, 114 and 106) is configured to generate indicative (column 2; lines 22-37; Further embodiments may include implementing a protective action in response to a determined weld state (e.g., providing a notification to an operator of the vehicle of the determined weld state, operating the vehicle in a limited operating mode based on the determined weld state, etc.)) of the fault condition (figure 2, part 240-250; determine a fault condition generated when is welded or partially welded) associated with the switch (figure 1, part 108 or 110), the switch condition (figure 1, part 108 or 110; condition based on welded or partially welded) comprising the plurality of measurements of impedance (figure 2, part the impedance calculated at 222) and an indication of the determined fault condition (column 2; lines 22-37; Further embodiments may include implementing a protective action in response to a determined weld state (e.g., providing a notification to an operator of the vehicle of the determined weld state, operating the vehicle in a limited operating mode based on the determined weld state, etc.)). However, Baraszu does not expressly disclose the switch condition monitor is configured to generate a switch condition report indicative of the fault condition associated with the switch, the fault condition indicted in the switch condition report being one of a plurality of fault types.
Abdel teaches (see figures 1-5) the switch condition monitor (figure 1, part switch condition monitor unit connected to the left [VA] and right [VB] terminals of switch) (figure 3, part switch condition monitor unit generated by AO and BF6) is configured to generate a switch condition report (figure 4, part last data report [Statut Diagnostique]) indicative of the fault condition associated with the switch (figure 1, part switch between VA and VB)(paragraph [0046]; First the general status of the switch is indicated. Each time a function exceeds the predefined threshold with which the function is compared, a faulty status indication is generated (NOK), otherwise the status indicates OK. In addition, the processing unit makes it possible to define what type of malfunction has occurred when the status is faulty (NOK). Thus for example, in the first case occurring along the time axis, the malfunction is linked to a broken switch in open circuit insofar as the contact impedance and the contact voltage are both higher than the predefined thresholds. In the second case, the malfunction of the switch is linked to an overload detected via the load current exceeding the predefined current threshold. Finally, in the third case, the malfunction is linked to an impedance fault insofar as only the contact impedance exceeds the predefined threshold value), the switch condition comprising the plurality of measurements of impedance (figure 4, part fourth graphic that shows the contact impedance of the switching element) and an indication of the determined fault condition (figure 4, part last data [Statut Diagnostique]; OK or NOK), the fault condition indicted in the switch condition report (figure 4, part last data report [Statut Diagnostique]) being one of a plurality of fault types (paragraph [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switch condition monitor unit of Baraszu with the report features as taught by Abdel, because it provides more efficient diagnostic system in order to obtain more protection for the switch (paragraph [0001]). 
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baraszu et al. (US 9,506,992), hereinafter Baraszu, in view of Abdel-Moneim (EP 2317527; English translation), hereinafter Abdel, and further in view of Snook et al. (US 2017/0302151), hereinafter Snook. 
Regarding claim 9, Baraszu and Abdel teach everything claimed as applied above (see claim 8). Further, Baraszu discloses the high voltage switch (figure 1, part 108 or 110) (column 5; lines 50; a high-voltage contactor). However, Baraszu does not expressly disclose the voltage divider unit comprises: a potential divider for coupling to the high voltage switch, wherein the potential divider comprises two impedance elements, one of which has a larger impedance than another, and wherein the voltage measurement signal is indicative of a voltage across a smaller impedance element of the potential divider.
Abdel teaches (see figures 1-5) the voltage divider unit (figure 3, part voltage divider unit generated by R9/R10 and R7/R8) comprises: a potential divider (figure 3, part R9/R10) for coupling to the switch (figure 1, part switch between VA and VB), wherein the potential divider (figure 3, part R9/R10) comprises two impedance elements (figure 3, part R9/R10), and wherein the voltage measurement signal (figure 3, part voltage measurement signal at E+/E-) is indicative of a voltage across the impedance element (figure 3, part R10) of the potential divider (figure 3, part R9/R10). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switch condition monitor unit of Baraszu with the divider features as taught by Abdel, because it provides more efficient diagnostic system in order to obtain more protection for the switch (paragraph [0001]). 
Snook teaches (see figure 14) the voltage divider unit (figure 14, part R1/R2) comprises: a potential divider (figure 14, part R1/R2) for coupling to the switch (figure 14, part U2), wherein the potential divider (figure 14, part R1/R2) comprises two impedance element (figure 14, part R1/R2)s, one of which has a larger impedance (figure 14, part R2) than the other (figure 14, part R1)(paragraph [0195]; R1=3 kΩ, R2=1,5 MΩ), and wherein the voltage measurement signal (figure 14, part voltage measurement signal at R1) is indicative of a voltage across the smaller impedance element (figure 14, part R1) of the potential divider (figure 14, part R1/R2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Baraszu and Abdel with the divider features as taught by Snook, because it provides more perfect resistance match in order to obtain more accurate detection.  
Regarding claim 10, Baraszu, Abdel and Snook teach everything claimed as applied above (see claim 9). Further, Baraszu discloses (see figures 1-5) the switch condition monitor unit (figure 1, part switch condition monitor unit generated by 112, 114 and 106) is further configured to determine the plurality of measures of voltage (figure 1, part through voltage sensor at 112 and 114) across the switch (figure 1, part 108 or 110) (columns 5 and 6, lines 49-67 and 1-34; The method 200 may comprise one or more data acquisition steps 202 (e.g., real-time data acquisition steps) and/or one or more weld state determination steps 204… At 212, one or more sensors may be used to measure data relating to the contactor. For example, in some embodiments, contactor control line current and/or voltage may be measured over a particular period of time (e.g., 1 ms). Data measured at 212 may be stored at 214 (e.g., stored in one or more data buffers and/or the like)). However, Baraszu does not expressly disclose based at least in part on a ratio of impedances of the two impedance elements
Abdel teaches (see figures 1-5) the switch condition monitor unit (figure 1, part switch condition monitor unit connected to the left [VA] and right [VB] terminals of switch) (figure 3, part switch condition monitor unit generated by AO and BF6) is further configured to determine the plurality of measures of voltage across the switch (figure 1, part voltage across the switch between VA and VB) based at least in part on a ratio of impedances of the two impedance elements (figure 3, part R9/R10).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switch condition monitor unit of Baraszu with the divider features as taught by Abdel and obtain the switch condition monitor unit is further configured to determine the plurality of measures of voltage across the switch based at least in part on a ratio of impedances of the two impedance elements, because it provides more efficient diagnostic system in order to obtain more protection for the switch (paragraph [0001]). 
Regarding claim 11, Baraszu and Abdel teach everything claimed as applied above (see claim 8). Further, Baraszu discloses the high voltage switch (figure 1, part 108 or 110) (column 5; lines 50; a high-voltage contactor). However, Baraszu does not expressly disclose the voltage divider unit comprises: a first pair of impedance elements for coupling to a first switch terminal of the high voltage switch, the first pair of impedance elements comprising a first impedance element having a first impedance and a second impedance element having a second impedance, wherein the first impedance is greater than the second impedance; and a second pair of impedance elements for coupling to a second switch terminal of the high voltage switch, the second pair of impedance elements comprising a third impedance element having a third impedance and a fourth impedance element having a fourth impedance, wherein the third impedance is greater than the fourth impedance.
Abdel teaches (see figures 1-5) the voltage divider unit (figure 3, part voltage divider unit generated by R9/R10 and R7/R8) comprises: a first pair of impedance elements (figure 3, part R9/R10) for coupling to a first switch terminal (figure 3, part terminal VA)  of the switch  (figures 1 and 3, part switch between VA and VB), the first pair of impedance elements (figure 3, part R9/R10) comprising a first impedance element having a first impedance (figure 3, part R9) and a second impedance element having a second impedance (figure 3, part R10); and a second pair of impedance elements (figure 3, part R7/R8) for coupling to a second switch terminal (figure 3, part terminal VB) of the switch (figures 1 and 3, part switch between VA and VB), the second pair of impedance elements (figure 3, part R7/R8) comprising a third impedance element having a third impedance (figure 3, part R7) and a fourth impedance element having a fourth impedance (figure 3, part R8).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switch condition monitor unit of Baraszu with the divider features as taught by Abdel, because it provides more efficient diagnostic system in order to obtain more protection for the switch (paragraph [0001]). 
Snook teaches (see figure 14) the impedance (figure 14, part R2) is greater than the impedance (figure 14, part R1) (paragraph [0195]; R1=3 kΩ, R2=1,5 MΩ).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Baraszu and Abdel with the divider features as taught by Snook and obtain the voltage divider unit comprises: a first pair of impedance elements for coupling to a first switch terminal of the high voltage switch, the first pair of impedance elements comprising a first impedance element having a first impedance and a second impedance element having a second impedance, wherein the first impedance is greater than the second impedance; and a second pair of impedance elements for coupling to a second switch terminal of the high voltage switch, the second pair of impedance elements comprising a third impedance element having a third impedance and a fourth impedance element having a fourth impedance, wherein the third impedance is greater than the fourth impedance, because it provides more perfect resistance match in order to obtain more accurate detection.  
Regarding claim 12, Baraszu, Abdel and Snook teach everything claimed as applied above (see claim 11). However, Baraszu does not expressly disclose the voltage measurement signal comprises: a first voltage signal indicative of a voltage across the second impedance element relative to a reference voltage, and a second voltage signal indicative of a voltage across the fourth impedance element relative to the reference voltage.
Abdel teaches (see figures 1-5) the voltage measurement signal (figure 3, part voltage measurement signal at E+/E-) comprises: a first voltage signal (figure 3, part E+) indicative of a voltage across the second impedance element relative to a reference voltage (figure 3, part R10), and a second voltage signal (figure 3, part E-) indicative of a voltage across the fourth impedance element (figure 3, part R8) relative to the reference voltage (figure 3, part R8; through R11).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switch condition monitor unit of Baraszu with the divider features as taught by Abdel, because it provides more efficient diagnostic system in order to obtain more protection for the switch (paragraph [0001]). 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baraszu et al. (US 9,506,992), hereinafter Baraszu, in view of Abdel-Moneim (EP 2317527; English translation), hereinafter Abdel, and further in view of Snook et al. (US 2017/0302151), hereinafter Snook, and further in view of Mulera et al. (US 2003/0025515), hereinafter Mulera.  
Regarding claim 15, Baraszu, Abdel and Snook teach everything claimed as applied above (see claim 11). However, Baraszu does not expressly disclose the voltage divider unit comprises: a plurality of chop switches operable in a first coupling state and a second coupling state, wherein when the plurality of chop switches are in the first coupling state, they are configured to: couple the first impedance element to the second impedance element to form a first potential divider; and couple the third impedance element and the fourth impedance element to form a second potential divider; and wherein when the plurality of chop switches are in the second coupling state, they are configured to: couple the first impedance element to the fourth impedance element to form a third potential divider; and couple the third impedance element and the second impedance element to form a fourth potential divider.
Abdel teaches (see figures 1-5) the voltage divider unit (figure 3, part voltage divider unit generated by R9/R10 and R7/R8) comprises: a plurality of chop switches (figure 3, parts M1/M2 and M4/M5) operable in a first coupling state (figure 3, parts M1/M2 and M4/M5; first coupling state) and a second coupling state  (figure 3, parts M1/M2 and M4/M5; second coupling state), wherein when the plurality of chop switches (figure 3, parts M1/M2 and M4/M5) are in the first coupling state (figure 3, parts M1/M2 and M4/M5; first coupling state), they are configured to: couple the first impedance element (figure 3, part R9) to the second impedance element (figure 3, part R10) to form a first potential divider (figure 3, part R9/R10); and couple the third impedance element (figure 3, part R7) and the fourth impedance element (figure 3, part R8) to form a second potential divider (figure 3, part R7/R8); and wherein when the plurality of chop switches are in the second coupling state (figure 3, parts M1/M2 and M4/M5; second coupling state). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switch condition monitor unit of Baraszu with the divider features as taught by Abdel, because it provides more efficient diagnostic system in order to obtain more protection for the switch (paragraph [0001]). 
Mulera teaches (see figures 1) and wherein when the plurality of chop switches (figures 1, parts 11-13) are in the second coupling state (figures 1, parts 11-13; second coupling state [lower position]), they are configured to: couple the first impedance element (figures 1, part 30) to the fourth impedance element  (figures 1, part 33) to form a third potential divider (figures 1, parts 30 and 33); and couple the third impedance element (figures 1, part 31) and the second impedance element (figures 1, part 32) to form a fourth potential divider  (figures 1, part 31 and 32).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Baraszu and Abdel with the chop switches features as taught by Mulera and obtain the voltage divider unit comprises: a plurality of chop switches operable in a first coupling state and a second coupling state, wherein when the plurality of chop switches are in the first coupling state, they are configured to: couple the first impedance element to the second impedance element to form a first potential divider; and couple the third impedance element and the fourth impedance element to form a second potential divider; and wherein when the plurality of chop switches are in the second coupling state, they are configured to: couple the first impedance element to the fourth impedance element to form a third potential divider; and couple the third impedance element and the second impedance element to form a fourth potential divider, because it provides more efficient impedance matching at the voltage divider.
Regarding claim 16, Baraszu, Abdel, Snook and Mulera teach everything claimed as applied above (see claim 15). Further, Baraszu discloses (see figures 1-5) determination of the measure of the voltage (figure 1, part through voltage sensor at 112 and 114)  across the high voltage switch (figure 1, part 108 or 110)  is further based at least in part on: the voltage measurement signal (figure 1, part through voltage sensor at 112 and 114) (columns 5 and 6, lines 49-67 and 1-34; The method 200 may comprise one or more data acquisition steps 202 (e.g., real-time data acquisition steps) and/or one or more weld state determination steps 204… At 212, one or more sensors may be used to measure data relating to the contactor. For example, in some embodiments, contactor control line current and/or voltage may be measured over a particular period of time (e.g., 1 ms). Data measured at 212 may be stored at 214 (e.g., stored in one or more data buffers and/or the like)). However, Baraszu does not expressly disclose the voltage measurement signal when the plurality of chop switches are in the first coupling state; and the voltage measurement signal when the plurality of chop switches are in the second coupling state.
 Abdel teaches (see figures 1-5) determination of the measure of the voltage across the switch (figures 1 and 3, part voltage across the switch between VA and VB) is further based at least in part on: the voltage measurement signal (figure 3, part voltage measurement signal at E+/E-) when the plurality of chop switches are in the first coupling state (figure 3, parts M1/M2 and M4/M5; first coupling state); and the voltage measurement signal (figure 3, part voltage measurement signal at E+/E-) when the plurality of chop switches are in the second coupling state (figure 3, parts M1/M2 and M4/M5; second coupling state). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switch condition monitor unit of Baraszu with the divider features as taught by Abdel, because it provides more efficient diagnostic system in order to obtain more protection for the switch (paragraph [0001]). 
Response to Arguments
Applicant’s arguments with respect to claims 1, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	






	/THIENVU V TRAN/                                          Supervisory Patent Examiner, Art Unit 2839